Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of November 17, 2017 (as amended, modified,
restated or supplemented from time to time, this “Security Agreement”) is by and
among the parties identified as “Grantors” on the signature pages hereto and
such other parties as may become Grantors hereunder after the date hereof
(individually a “Grantor”, and collectively the “Grantors”) and Athyrium
Opportunities III Acquisition LP, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties.

W I T N E S S E T H

WHEREAS, a credit facility has been established in favor of Recro Pharma, Inc.,
a Pennsylvania corporation (the “Borrower”), pursuant to the terms of that
certain Credit Agreement dated as of the date hereof (as amended, modified,
restated, supplemented or extended from time to time, the “Credit Agreement”)
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto and the Administrative Agent;

WHEREAS, it is required under the terms of the Credit Agreement that the
Grantors shall have granted the security interests and undertaken the
obligations contemplated by this Security Agreement; and

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b) The following terms shall have the meanings assigned thereto in the UCC
(defined below): Accession, Account, As-Extracted Collateral, Chattel Paper,
Commercial Tort Claim, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Right, Manufactured Home,
Money, Payment Intangibles, Proceeds, Securities Account, Securities
Entitlement, Securities Intermediary, Software, Supporting Obligation and
Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Administrative Agent” has the meaning provided in the introductory paragraph
hereof.

“Borrower” has the meaning provided in the recitals hereof.

“Collateral” has the meaning provided in Section 2.

“Credit Agreement” has the meaning provided in the recitals hereof.

“Security Agreement” has the meaning provided in the introductory paragraph
hereof.

 

1



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Obligations, each Grantor hereby
grants to the Administrative Agent, for the benefit of the Secured Parties, a
continuing security interest in any and all right, title and interest of such
Grantor in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all Commercial Tort Claims, including those identified on Schedule 2(c);

(d) all confidential information;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures;

(i) all General Intangibles;

(j) all Goods;

(k) all Instruments;

(l) all Inventory;

(m) all Investment Property;

(n) all Intellectual Property;

(o) all Letter-of-Credit Rights;

(p) all license agreements (inbound or outbound) of any Intellectual Property;

(q) all Money;

(r) all Payment Intangibles;

(s) all Software;

(t) all Supporting Obligations; and

(u) all Accessions and all Proceeds of any and all of the foregoing.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, (x) the security
interests granted under this Security Agreement shall not extend to, and in no
event shall the “Collateral” include, any Excluded Property and (y) the
representations and covenants set forth herein regarding the assets of the
Grantors shall not apply to any such Excluded Property.

The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for all of the
Obligations, whether now existing or hereafter arising and (ii) is not and shall
not be construed as an assignment of any Intellectual Property.

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any Secured Party shall have any obligation
or liability under any Account (or any agreement giving rise thereto) by reason
of or arising out of this Security Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating to such
Account pursuant hereto, nor shall the Administrative Agent or any Secured Party
be obligated in any manner to perform any of the obligations of a Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

(b) At any time upon the occurrence of an Event of Default and during the
continuation thereof, (i) with prior notice to the Grantors, the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Grantors shall furnish all such assistance and
information as the Administrative Agent may reasonably require in connection
with such test verifications, (ii) upon the Administrative Agent’s request and
at the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) with prior
notice to the Grantors, the Administrative Agent in its own name or in the name
of others may communicate with account debtors on the Accounts to verify with
them to the Administrative Agent’s reasonable satisfaction the existence, amount
and terms of any Accounts.

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that:

(a) Ownership. Such Grantor is the legal and beneficial owner of, or has rights
to use, its Collateral (other than Collateral that is immaterial) and, except as
permitted by Section 8.09 of the Credit Agreement, has the right to pledge,
sell, assign or transfer the same.

 

3



--------------------------------------------------------------------------------

(b) Security Interest/Priority. This Security Agreement creates a valid security
interest in favor of the Administrative Agent, for the benefit of the Secured
Parties, in the Collateral of such Grantor and, when properly perfected by
filing of a UCC financing statement, shall constitute a valid, perfected, first
priority security interest in such Collateral, to the extent such security
interest can be perfected by filing a financing statement under the UCC, free
and clear of all Liens except for Permitted Liens. The taking of possession by
the Administrative Agent of any Instrument, negotiable Document or Tangible
Chattel Paper of such Grantor will perfect and establish the first priority of
the Administrative Agent’s security interest in all such Instruments, negotiable
Documents or Tangible Chattel Paper. With respect to any Collateral of such
Grantor consisting of a Deposit Account, Securities Entitlement or held in a
Securities Account, upon execution and delivery by such Grantor, the applicable
depository bank or Securities Intermediary and the Administrative Agent of an
agreement granting control to the Administrative Agent over such Collateral, the
Administrative Agent shall have a valid and perfected, first priority security
interest in such Collateral, subject to Permitted Liens.

(c) Types of Collateral. As of the Closing Date, none of the Collateral of such
Grantor consists of, or is the Accessions or the Proceeds of, As-Extracted
Collateral, Consumer Goods, Farm Products, Manufactured Homes, or standing
timber.

(d)Accounts. With respect to the Accounts of the Grantors reflected as accounts
receivable on the consolidated balance sheet of the Borrower most recently
delivered to the Administrative Agent pursuant to the Credit Agreement, (i) each
Account of such Grantor and the material papers and documents relating thereto
are genuine and in all material respects what they purport to be, (ii) each
Account with an aggregate payment obligation in excess of $500,000 arises out of
(A) a bona fide sale of goods sold and delivered by such Grantor (or is in the
process of being delivered) or (B) services theretofore actually rendered by
such Grantor to, the account debtor named therein, and (iii) no such Account
with a value in excess of $500,000 is evidenced by any Instrument or Chattel
Paper unless such Instrument or Chattel Paper, to the extent requested by the
Administrative Agent, has been endorsed over and delivered to, or submitted to
the control of, the Administrative Agent.

(e) Equipment and Inventory. With respect to any Equipment and/or Inventory of
such Grantor, as of the Closing Date such Grantor has exclusive possession and
control of such Equipment and Inventory of such Grantor except for (i) Equipment
leased by such Grantor as a lessee, (ii) Equipment or Inventory in transit with
common carriers or in the possession of employees, customers or vendors in the
ordinary course of business, (c) Collateral which is out for repair or
processing, (iii) Equipment or Inventory sold, licensed or otherwise disposed of
in the ordinary course of business to the extent permitted by the Credit
Agreement, (iv) Equipment that is mobile in nature, including vehicles and
portable computing equipment, (v) Equipment and Inventory with a book value of
less than $500,000 individually or in the aggregate, or (vi) Equipment or
Inventory in the possession of any bailee, warehouseman, agent or processor
whose name and address is listed on Schedule 4(e). As of the Closing Date, no
Inventory of such Grantor is held by a Person other than a Grantor pursuant to
consignment, sale or return, sale on approval or similar arrangement.

(f) No Other Instruments, Etc. As of the Closing Date, no Grantor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 5(b) other than as set
forth on Schedule 4(f). All such Instruments, Documents and Tangible Chattel
Paper have been delivered to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(g) Contracts; Agreements; Licenses. As of the Closing Date, such Grantor has no
Material Contracts or inbound licenses of Material Intellectual Property which
are non-assignable by their terms, or as a matter of law, or which prevent the
granting of a security interest therein, except for those Material Contracts
noted in Schedule 6.24 to the Disclosure Letter as being non-assignable, or in
relation to Material Contracts that are included as Collateral solely as a
result of the operation of 9-406 or 9-408 of the UCC.

(h) Consents; Etc. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Security Agreement (to the extent
required under Section 5(b) or Section 5(d)), (iv) such actions as may be
required by applicable laws affecting the offering and sale of securities,
(v) such actions as may be required by foreign applicable laws affecting the
pledge of the pledged equity of Foreign Subsidiaries and (vi) consents,
authorizations, filings or other actions which have been obtained or made, no
consent or authorization of, filing with, or other act by or in respect of, any
arbitrator or Governmental Authority and no consent of any other Person
(including any stockholder, member or creditor of such Grantor), is required for
(A) the grant by such Grantor of the security interest in the Collateral granted
hereby or for the execution, delivery or performance of this Security Agreement
by such Grantor, (B) the perfection of such security interest (to the extent
such security interest can be perfected by filing under the UCC, the granting of
control (to the extent required under Section 5(b) or Section 5(d)) or by filing
an appropriate notice with the United States Patent and Trademark Office or the
United States Copyright Office) or (C) except as permitted by Section 8.09 of
the Credit Agreement, the exercise by the Administrative Agent or the Secured
Parties of the rights and remedies provided for in this Security Agreement.

(i) Commercial Tort Claims. As of the Closing Date, such Grantor has no
Commercial Tort Claims other than those listed on Schedule 2(c).

5. Covenants. Each Grantor covenants that, so long as any Lender shall have any
Commitment under the Credit Agreement, and so long as any Loan or other
Obligation under the Credit Agreement shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which no claim has been
asserted), such Grantor shall:

(a) Other Liens. Defend the Collateral against Liens other than Permitted Liens.

(b) Instruments/Tangible Chattel Paper/Documents. (i) If any amount payable in
excess of $500,000 under or in connection with any of the Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, or if any property
constituting Collateral with a value in excess of $500,000 shall be stored or
shipped subject to a Document, in either case, ensure that such Instrument,
Tangible Chattel Paper or Document is either in the possession of such Grantor
or an agent of such Grantor at all times or, if requested by the Administrative
Agent to perfect its security interest in such Collateral, is delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, and (ii) if requested by the Administrative Agent, ensure
that any Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.

(c) Perfection of Security Interest. Execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary, appropriate or
convenient (i) to assure to the Administrative Agent the effectiveness,
perfection and priority of its security interests in the Collateral hereunder,
including (A) such instruments as the

 

5



--------------------------------------------------------------------------------

Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights for filing with the United States Copyright Office in the form of
Exhibit 5(c)(i)(B), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 5(c)(i)(C) and (D) with regard to Trademarks
registered with the United States Patent and Trademark Office and all
applications for Trademarks filed with the United States Patent and Trademark
Office, a Notice of Grant of Security Interest in Trademarks for filing with the
United States Patent and Trademark Office in the form of Exhibit 5(c)(i)(D),
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder, and, in furtherance of the foregoing, such Grantor hereby
(1) authorizes the Administrative Agent to file one or more financing statements
(with collateral descriptions broader, including “all assets” and/or “all
personal property” collateral descriptions) disclosing the Administrative
Agent’s security interest in any or all of the Collateral of such Grantor
without such Grantor’s signature thereon, (2) irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other Person whom the
Administrative Agent may designate, as such Grantor’s attorney-in-fact with full
power and for the limited purpose to sign in the name of such Grantor any such
financing statements (including renewal statements), amendments and supplements,
notices or any similar documents that in the Administrative Agent’s reasonable
discretion would be necessary, appropriate or convenient in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable so long as any
Lender shall have any Commitment under the Credit Agreement, and so long as any
Loan or other Obligation under the Credit Agreement shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which no
claim has been asserted), and (3) agrees that a carbon, photographic or other
reproduction of this Security Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Grantor wherever the Administrative Agent may in
its sole discretion desire to file the same. In the event for any reason the law
of any jurisdiction other than New York becomes or is applicable to the
Collateral of any Grantor or any part thereof, or to any of the Obligations,
such Grantor agrees to execute and deliver all such instruments and to do all
such other things as the Administrative Agent in its sole discretion reasonably
deems necessary, appropriate or convenient to preserve, protect and enforce the
security interests of the Administrative Agent under the law of such other
jurisdiction (and, if a Grantor shall fail to do so promptly upon the request of
the Administrative Agent, then the Administrative Agent may execute any and all
such requested documents on behalf of such Grantor pursuant to the power of
attorney granted hereinabove). If any Collateral is in the possession or control
of a Grantor’s agents and the Administrative Agent so requests, such Grantor
agrees to notify such agents in writing of the Administrative Agent’s security
interest therein and, upon the Administrative Agent’s reasonable request,
instruct them to hold all such Collateral for the account of the Secured
Parties, subject to the Administrative Agent’s instructions. Upon the request of
the Administrative Agent, each Grantor agrees to mark its books and records to
reflect the security interest of the Administrative Agent in the Collateral.

(d) Control. Execute and deliver (and use commercially reasonable efforts to
cause to be executed and delivered by any person that is not an Affiliate) all
agreements, assignments, instruments or other documents as the Administrative
Agent shall reasonably request for the purpose of obtaining and maintaining
control within the meaning of the UCC with respect to any Collateral consisting
of Deposit Accounts (other than Excluded Accounts), Securities Accounts,
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.

 

6



--------------------------------------------------------------------------------

(e) Collateral held by Warehouseman, Bailee, etc.; Collateral Access Agreements.

(i) If any Collateral with a value of greater than $500,000 of such Grantor is
at any time in the possession or control of a warehouseman, bailee, agent or
processor of such Grantor, upon request of the Administrative Agent, (A) notify
such Person in writing of the Administrative Agent’s security interest in such
Collateral, (B) instruct such Person to hold all such Collateral for the
Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (C) use commercially reasonable efforts to obtain written
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.

(ii) If any real property leasehold interest of any Grantor is (A) a location
that acts as the chief executive office of a Grantor, or (B) a location where
the value of the Collateral stored or located is in excess of $500,000, such
Grantor shall use commercially reasonable efforts to promptly (and in any event
within sixty (60) days) obtain a Collateral Access Agreement with respect to
such property (it being understood and agreed that with respect to all such
leasehold interests in existence as of the Closing Date, the Grantors’
obligations under this Section 5(e)(ii) shall be subject to Section 7.21 of the
Credit Agreement).

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account of such Grantor, or compromise or settle any such Account for less than
the full amount thereof, or release any Person or property, in whole or in part,
from payment thereof, or allow any credit or discount thereon, in each case
other than as normal and customary in the ordinary course of such Grantor’s
business or as such Grantor may determine appropriate in the exercise of its
commercially reasonable judgment or as required by Law.

(g) Insurance. Insure, repair and replace the Collateral of such Grantor as set
forth in the Credit Agreement (it being understood and agreed that all insurance
proceeds shall be subject to the security interest of the Administrative Agent
to the extent set forth hereunder).

(h) Commercial Tort Claims.

(i) Promptly (and in any event not later than the current fiscal month end after
receipt thereof) notify the Administrative Agent in writing of obtaining any
Commercial Tort Claim involving amounts above $500,000, and, in connection
therewith, promptly (and in any event not later than the current fiscal month
end after receipt thereof) forward to the Administrative Agent an updated
Schedule 2(c) listing any such Commercial Tort Claim.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
preserve, perfect and maintain the Administrative Agent’s security interest in
any Commercial Tort Claim.

6. Covenants Relating to IP Collateral. Each Grantor covenants that, so long as
any Lender shall have any Commitment under the Credit Agreement, and so long as
any Loan or other Obligation under the Credit Agreement shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which no
claim has been asserted), such Grantor shall:

(a) Covenants Relating to Copyrights. (i) Not do any act, or knowingly omit to
do any act, whereby any Copyright of such Grantor that is Material Intellectual
Property may become dedicated to the public domain, (ii) notify the
Administrative Agent promptly if a Responsible

 

7



--------------------------------------------------------------------------------

Officer of such Grantor knows (x) that any Copyright of such Grantor that is
Material Intellectual Property is reasonably likely to become dedicated to the
public domain or (y) of any adverse determination or development (including the
institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding such Grantor’s
ownership of any such Copyright or its validity or enforceability, and
(iii) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each Copyright of such Grantor that is Material
Intellectual Property and to maintain each registration of each such Copyright
Grantor that is Material Intellectual Property including filing of applications
for renewal where necessary, excluding the maintenance of Intellectual Property
that in the commercially reasonable business judgment of the Grantor is not
necessary or material for either (x) the conduct of the business of any Loan
Party or its Subsidiaries or (y) any material Product Development and
Commercialization Activities associated with any Product.

(b) Covenants Relating to Patents and Trademarks.

(i) (A) Maintain as in the past the quality of products and services offered
under each Trademark owned by such Grantor that is Material Intellectual
Property, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect or a material adverse effect on such
Grantor’s rights in such Trademark, (B) employ each Trademark owned by such
Grantor that is Material Intellectual Property with the appropriate notice of
registration, if applicable, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect or a material
adverse effect on such Grantor’s rights in such Trademark, and (C) not adopt or
use any mark that is confusingly similar to or a colorable imitation of any
Trademark owned by such Grantor unless the Administrative Agent, for the benefit
of the Secured Parties, shall obtain a perfected security interest in such
Trademark pursuant to this Security Agreement.

(ii) Notify the Administrative Agent promptly if a Responsible Officer of such
Grantor knows (x) that any Trademark or Patent owned by such Grantor that is
Material Intellectual Property, or any application or registration relating to
any Patent or Trademark owned by such Grantor that is Material Intellectual
Property, is reasonably likely to become abandoned, invalidated, rendered
unenforceable or dedicated to the public, or (y) of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
or any similar office or agency in any other country or any political
subdivision thereof or any court or tribunal in any country) regarding such
Grantor’s ownership of any such Patent or Trademark or its right to register the
same or to keep and maintain the same.

(iii) Take all reasonable and necessary steps, including in any proceeding
before the United States Patent and Trademark Office, or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of each Patent and each Trademark owned by such
Grantor that is Material Intellectual Property, including filing of applications
for renewal, affidavits of use and affidavits of incontestability, but excluding
the maintenance of any Patent or Trademark that in the commercially reasonable
business judgment of the Grantor is not necessary or material for either (x) the
conduct of the business of any Loan Party or its Subsidiaries or (y) any
material Product Development and Commercialization Activities associated with
any Product.

 

8



--------------------------------------------------------------------------------

(c) Other Covenants Relating to Rights in Intellectual Property.

(i) Not (and not permit any licensee or sublicensee thereof to) do any act, or
omit to do any act, whereby any Material Intellectual Property of such Grantor
may become abandoned, invalidated, rendered unenforceable, diluted or dedicated
to the public, but excluding Intellectual Property that in the commercially
reasonable business judgment of the Grantor is not necessary or material for
either (x) the conduct of the business of any Loan Party or its Subsidiaries or
(y) any material Product Development and Commercialization Activities associated
with any Product.

(ii) Use commercially reasonable efforts to maintain the confidentiality of all
confidential information and trade secrets.

(iii) Upon request of the Administrative Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Administrative Agent may
reasonably request to evidence and perfect the security interest of the
Administrative Agent and the Secured Parties in any Intellectual Property that
constitutes Collateral and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

(iv) Promptly notify the Administrative Agent of any Infringement or other
violation of any Material Intellectual Property of such Grantor of which a
Responsible Officer of such Grantor becomes aware and make such commercially
reasonable efforts as it shall determine in its reasonable business judgment to
be appropriate under the circumstances to protect such Material Intellectual
Property, including, where appropriate, the bringing of suit for infringement,
violation, misappropriation or dilution, seeking injunctive relief and seeking
to recover any and all damages for such infringement, violation,
misappropriation or dilution.

(v) Not make any assignment or agreement in conflict with the security interest
in the rights in Intellectual Property of such Grantor hereunder (other than as
permitted by the Credit Agreement).

7. Advances. On failure of any Grantor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures that the Administrative Agent may make for the protection of
the security hereof or that may be compelled to make by operation of law. All
such sums and amounts so expended shall be repayable by the Grantors, on a joint
and several basis (subject to Section 23) within 10 Business Days after demand
therefor (such demand to include a reasonably detailed invoice), and shall
constitute additional Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Grantor, and no such
advance or expenditure therefor, shall relieve the Grantors of any Default or
Event of Default. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged, without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by a Grantor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

8. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Obligations, or by law (including levy of attachment,
garnishment and the rights and remedies set forth in the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the UCC (regardless of whether the UCC is the law of the
jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral) and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, in each case to the extent permitted by applicable law,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Grantors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Grantors to assemble and make available to the Administrative Agent at the
expense of the Grantors any Collateral at any place and time designated by the
Administrative Agent that is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting the sale or
other disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, by one or more contracts, in one or more parcels, for cash, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each of the Grantors acknowledges that any private sale
referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner. Neither the Administrative
Agent’s compliance with applicable law nor its disclaimer of warranties relating
to the Collateral shall be considered to adversely affect the commercial
reasonableness of any sale. In addition to all other sums due the Administrative
Agent and the Secured Parties with respect to the Obligations, the Grantors
shall pay the Administrative Agent and each of the Secured Parties all
out-of-pocket costs and expenses incurred by the Administrative Agent or any
such Secured Party, in enforcing its remedies hereunder including, but not
limited to, attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Obligations, or in the prosecution or
defense of any action or proceeding by or against the Administrative Agent or
the Secured Parties or the Grantors concerning any matter arising out of or
connected with this Security Agreement, any Collateral or the Obligations,
including any of the foregoing arising in, arising under or related to a case
under Debtor Relief Laws. To the extent the rights of notice cannot be legally
waived hereunder, each Grantor agrees that any requirement of reasonable notice
shall be met if such notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to the Borrower in accordance with the notice provisions of
Section 11.02 of the Credit Agreement at least ten (10) Business Days before the
time of sale or other event giving rise to the requirement of such notice. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by law, any Secured Party may be a purchaser at any such sale.
To the extent permitted by applicable law, each of the Grantors hereby waives
all of its rights of redemption with respect to any such sale. Subject to the
provisions of applicable law, the Administrative Agent may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by law, be made at the time and place to which the sale
was postponed, or the Administrative Agent may further postpone such sale by
announcement made at such time and place.

 

10



--------------------------------------------------------------------------------

(b) Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify (or require any Grantor to
notify) any Grantor’s customers and account debtors that the Accounts of such
Grantor have been assigned to the Administrative Agent or of the Administrative
Agent’s security interest therein, and may (either in its own name or in the
name of a Grantor or both) demand, collect (including by way of a lockbox
arrangement), receive, take receipt for, sell, sue for, compound, settle,
compromise and give acquittance for any and all amounts due or to become due on
any Account, and, in the Administrative Agent’s discretion, file any claim or
take any other action or proceeding to protect and realize upon the security
interest of the Secured Parties in the Accounts. Each Grantor acknowledges and
agrees that the Proceeds of its Accounts remitted to or on behalf of the
Administrative Agent in accordance with the provisions hereof shall be solely
for the Administrative Agent’s own convenience and that such Grantor shall not
have any right, title or interest in such Accounts or in any such other amounts
except as expressly provided herein. The Administrative Agent and the other
Secured Parties shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, upon the occurrence of an Event of Default and during
the continuation thereof, (A) the Administrative Agent shall have the right, but
not the obligation, after providing reasonable advance notice to the Grantors,
to make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (B) upon the Administrative Agent’s request and at
the expense of the Grantors, the Grantors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (C) the
Administrative Agent in its own name or in the name of others may, after
providing reasonable advance notice to the Grantors, communicate with account
debtors on the Accounts to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Accounts.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
Secured Parties to exercise any right, remedy or option under this Security
Agreement, any other Loan Document, any other document relating to the
Obligations, or as provided by law, or any delay by the Administrative Agent or
the Secured Parties in exercising the same, shall not operate as a waiver of any
such right, remedy or option. No waiver hereunder shall be effective unless it
is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the

 

11



--------------------------------------------------------------------------------

extent specifically stated, which in the case of the Administrative Agent or the
Secured Parties shall only be granted as provided herein. To the extent
permitted by law, neither the Administrative Agent, the Secured Parties, nor any
party acting as attorney for the Administrative Agent or the Secured Parties,
shall be liable hereunder for any acts or omissions or for any error of judgment
or mistake of fact or law other than their bad faith, gross negligence or
willful misconduct hereunder, as determined by a court of competent jurisdiction
by final and non-appealable judgment. The rights and remedies of the
Administrative Agent and the Secured Parties under this Security Agreement shall
be cumulative and not exclusive of any other right or remedy that the
Administrative Agent or the Secured Parties may have.

(e) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable law of the
relevant jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Obligations. Unless and until the Administrative Agent shall
have provided such notices, however, the Administrative Agent shall not be
deemed to have accepted or retained any Collateral in satisfaction of any
Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Grantors shall be jointly
and severally liable for the deficiency (subject to Section 23), together with
interest thereon at the Default Rate, together with the costs of collection and
the fees, charges and disbursements of counsel. Any surplus remaining after the
full payment and satisfaction of the Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

9. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents, as attorney-in-fact
of such Grantor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases, all as the Administrative Agent may reasonably deem appropriate;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action, suit or proceeding brought
and, in connection therewith, give such discharge or release as the
Administrative Agent may reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to such Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

 

12



--------------------------------------------------------------------------------

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may deem appropriate in order to perfect and maintain the
security interests and liens granted in this Security Agreement and in order to
fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate;

(xii) to sign and endorse any drafts, assignments, verifications, notices and
other documents relating to the Collateral; and

(xiii) to do and perform all such other acts and things as the Administrative
Agent may deem appropriate or convenient in connection with the Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any Lender shall have any Commitment under the Credit
Agreement, and so long as any Loan or other Obligation under the Credit
Agreement shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted). The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Security Agreement, and shall not be
liable for any failure to do so or any delay in doing so. The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by final
and non-appealable judgment. This power of attorney is conferred on the
Administrative Agent solely to protect, preserve and realize upon its security
interest in the Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Security Agreement in relation thereto.

 

13



--------------------------------------------------------------------------------

(c) Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. If any of the Collateral constituting Intellectual Property is
licensed to a third party under, or rights thereto are granted to a third party
pursuant to, a license of Intellectual Property permitted by the Credit
Agreement, the Liens granted hereunder and under the other Collateral Documents
to such Intellectual Property shall be subject to the rights of such third party
to use such Intellectual Property in accordance with the terms of such license.

(d) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 8, the Administrative Agent shall
have no responsibility for (i) ascertaining or taking action with respect to any
matters relating to any Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters, or (ii) taking any steps to
clean, repair or otherwise prepare the Collateral for sale.

10. Application of Proceeds. Upon the acceleration of the Obligations pursuant
to Section 9.02 of the Credit Agreement, any payments in respect of the
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any Secured Party in cash or its equivalent, will be
applied in reduction of the Obligations in the order set forth in Section 9.03
of the Credit Agreement, and each Grantor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.

11. Continuing Agreement.

(a) This Security Agreement shall remain in full force and effect for so long as
any Lender shall have any Commitment under the Credit Agreement, and so long as
any Loan or other Obligation under the Credit Agreement shall remain unpaid or
unsatisfied (other than contingent indemnification obligations for which no
claim has been asserted), at which time this Security Agreement, and the liens
and security interests of the Administrative Agent hereunder, shall be
automatically terminated and the Administrative Agent shall, upon the request
and at the expense of the Grantors, execute and deliver all UCC termination
statements and/or other documents reasonably requested by the Grantors
evidencing such termination and return to Grantors all Collateral in its
possession.

 

14



--------------------------------------------------------------------------------

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Secured Party as a preference, fraudulent
conveyance or otherwise under any Debtor Relief Law, all as though such payment
had not been made; provided, that, in the event payment of all or any part of
the Obligations is rescinded or must be restored or returned, all costs and
expenses (including any legal fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Obligations.

12. Amendments and Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided, that, (a) any update or revision to Schedule 2(c) delivered by any
Grantor in accordance with the terms hereof, or (b) any amendment to the
schedules hereof pursuant to a Joinder Agreement (as contemplated by
Section 24), in each case, shall not constitute an amendment for purposes of
this Section 12 or Section 11.01 of the Credit Agreement.

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and permitted assigns, and shall inure, together with the rights and
remedies of the Administrative Agent and the Secured Parties hereunder, to the
benefit of the Administrative Agent and the Secured Parties and their successors
and permitted assigns.

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Credit Agreement.

15. Counterparts. This Security Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

16. Headings. Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Security Agreement.

17. Governing Law; Submission to Jurisdiction; Waiver of Venue, Service of
Process, Waiver of Right to Jury Trial. The terms of Section 11.14 of the Credit
Agreement and Section 11.15 of the Credit Agreement with respect to governing
law, submission to jurisdiction, waiver of venue, service of process and waiver
of the right to a jury trial are each incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

18. Severability. If any provision of this Security Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Security Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

19. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any proposal letters or
correspondence relating to the Loan Documents, any other documents relating to
the Obligations, or the transactions contemplated herein and therein.

 

15



--------------------------------------------------------------------------------

20. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Obligations, the delivery of
the Notes and the extension of credit thereunder or in connection therewith.

21. Other Security. To the extent that any of the Obligations are now or
hereafter secured by property other than the Collateral (including real and
other personal property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Obligations or any of the rights of the Administrative Agent or the Secured
Parties under this Security Agreement, under any of the other Loan Documents or
under any other document relating to the Obligations.

22. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

23. Joint and Several Obligations of Grantors.

(a) Subject to Section 23(c), each of the Grantors is accepting joint and
several liability hereunder in consideration of the financial accommodation to
be provided by the Secured Parties, for the mutual benefit, directly and
indirectly, of each of the Grantors and in consideration of the undertakings of
each of the Grantors to accept joint and several liability for the obligations
of each of them.

(b) Subject to Section 23(c), each of the Grantors jointly and severally hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Grantors with respect to
the payment and performance of all of the Obligations arising under this
Security Agreement, the other Loan Documents and any other documents relating to
the Obligations, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Grantors
without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Obligations, the
obligations of each Guarantor under the Credit Agreement, the other Loan
Documents and the other documents relating to the Obligations shall be limited
to an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable state law.

24. Joinder. At any time after the date of this Security Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Security Agreement as a “Grantor”
and have all of the rights and obligations of a Grantor hereunder and this
Security Agreement and the schedules hereto shall be deemed amended by such
Joinder Agreement.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:     RECRO PHARMA, INC.,     a Pennsylvania corporation     By:  

/s/ Ryan Lake

    Name: Ryan Lake     Title: Senior Vice President of Finance and Chief
Accounting Officer    

RECRO ENTERPRISES, INC.,

a Delaware corporation

    By:  

/s/ Ryan Lake

    Name: Ryan Lake     Title: Secretary and Treasurer    

RECRO GAINESVILLE LLC,

a Massachusetts limited liability company

    By:  

/s/ Ryan Lake

    Name: Ryan Lake     Title: Treasurer

RECRO PHARMA, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

a Delaware limited partnership, as Administrative Agent

  By: Athyrium Opportunities Associates III LP, its General Partner     By:
Athyrium Opportunities Associates III GP LLC, the General     Partner of
Athyrium Opportunities Associates III LP        By: /s/ Andrew C.
Hyman                            Name: Andrew C. Hyman        Title: Authorized
Signatory

RECRO PHARMA, INC.

SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2(c)

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 4(e)

EQUIPMENT OR INVENTORY IN THE POSSESSION OF A BAILEE OR WAREHOUSEMAN

 

Name

  

Address

  

Description

Adams Transfer and Storage   

800 Georgia Avenue

Gainesville, GA

   Recro Gainesville LLC Adams Transfer and Storage   

795 Georgia Avenue

Gainesville, GA

   Recro Gainesville LLC



--------------------------------------------------------------------------------

SCHEDULE 4(f)

INSTRUMENTS, DOCUMENTS AND TANGIBLE CHATTEL PAPER

Note, dated as of the date hereof, issued by Recro Ireland Limited, a private
company limited by shares incorporated in Ireland, in favor of Recro Pharma,
Inc., a Pennsylvania Corporation.



--------------------------------------------------------------------------------

EXHIBIT 5(c)(i)(B)

FORM

OF

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
November 17, 2017 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors party thereto (each a “Grantor” and collectively, the “Grantors”) and
Athyrium Opportunities III Acquisition LP, as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon, the copyrights, copyright licenses and copyright applications shown
on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
copyrights, copyright licenses and copyright applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement, (ii) is not to be construed as an assignment of any
copyright, copyright license or copyright application.

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours, [GRANTOR]

By:  

 

Name: Title:

    Acknowledged and Accepted:

 

    ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

    a Delaware limited partnership, as Administrative Agent

 

By: Athyrium Opportunities Associates III LP, its General Partner

    By: Athyrium Opportunities Associates III GP LLC, the General     Partner of
Athyrium Opportunities Associates III LP        By:
                                         
                                                    Name:        Title:



--------------------------------------------------------------------------------

EXHIBIT 5(c)(i)(C)

FORM

OF

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
November 17, 2017 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors party thereto (each a “Grantor” and collectively, the “Grantors”) and
Athyrium Opportunities III Acquisition LP, as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon, the patents, patent licenses and patent applications set forth on
Schedule 1 attached hereto to the Administrative Agent for the ratable benefit
of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the patents,
patent licenses and patent applications set forth on Schedule 1 attached hereto
(i) may only be terminated in accordance with the terms of the Security
Agreement, (ii) is not to be construed as an assignment of any patent, patent
license or patent application.

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours, [GRANTOR]

By:  

 

Name: Title:

    Acknowledged and Accepted:

 

    ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

    a Delaware limited partnership, as Administrative Agent

  By: Athyrium Opportunities Associates III LP, its General Partner     By:
Athyrium Opportunities Associates III GP LLC, the General     Partner of
Athyrium Opportunities Associates III LP       
By:                                                                             
   Name:        Title:



--------------------------------------------------------------------------------

EXHIBIT 5(c)(i)(D)

FORM

OF

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of
November 17, 2017 (as the same may be amended, modified, restated or
supplemented from time to time, the “Security Agreement”) by and among the
Grantors party thereto (each a “Grantor” and collectively, the “Grantors”) and
Athyrium Opportunities III Acquisition LP, as Administrative Agent (the
“Administrative Agent”) for the Secured Parties referenced therein, the
undersigned Grantor has granted a continuing security interest in and continuing
lien upon, the trademarks, trademark licenses and trademark applications set
forth on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the Secured Parties.

The undersigned Grantor and the Administrative Agent, on behalf of the Secured
Parties, hereby acknowledge and agree that the security interest in the
trademarks, trademark licenses and trademark applications set forth on Schedule
1 attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement, (ii) is not to be construed as an assignment of any
trademark, trademark license or trademark application.

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours,

[GRANTOR]

By:

 

 

Name: Title:

    Acknowledged and Accepted:

 

    ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

    a Delaware limited partnership, as Administrative Agent

  By: Athyrium Opportunities Associates III LP, its General Partner     By:
Athyrium Opportunities Associates III GP LLC, the General     Partner of
Athyrium Opportunities Associates III LP       
By:                                                                             
   Name:        Title: